Case 4:20-cv-05640-YGR Document 376-18 Filed 03/19/21 Page 1 of 3




                 Ex. 18
   Wenke Lee Rebuttal Opinion Summaries
        Case 4:20-cv-05640-YGR Document 376-18 Filed 03/19/21 Page 2 of 3
                                                                                Epic Games, Inc. v. Apple Inc.




II.     SUMMARY OF FINDINGS

5.      First, I consider the four aspects of Apple’s iOS security model identified by
Professor Rubin—identity verification of developers, manual and automated app
review processes, certificate validation and code-signing, and on-device security
protections. I find that none of these aspects of Apple’s iOS security model requires
an exclusive app distribution model. Third parties could perform each of these
security aspects, except for Apple’s on-device security protections, which are
independent of the app distribution channel. Alternatively, Apple itself could
continue to provide developer verification, malware screening, notarization and code
signing, just as it does on the macOS platform today, even with its adoption of a more
open app distribution model. Lastly, permitting third-party distribution channels on
iOS would not weaken on-device iOS security protections.

6.      Second, I find that Apple could continue to offer users the option to have the
same level of security that they currently receive through the iOS App Store in a more
open distribution model. Additionally, in a more open distribution model, developers
could use channels, other than the iOS App Store, to distribute native iOS apps2 that
have been screened for security issues3 and signed, and therefore offer a comparable
(or even better in instances where third-party reviewers develop innovative security
screening techniques) level of security as apps distributed through the iOS App Store.
Developers could also use alternative channels to distribute native iOS apps that
have not been signed or screened by a third party for security issues; users who choose
to download apps through such channels would still receive the benefit of the
protection provided by on-device iOS security features. Apple’s on-device security
features are designed to ensure that the impact of any malware downloaded onto an
iOS device remains localized.

2When I describe “native iOS apps,” I am referring to apps that directly run on the operating system, as
opposed to those that run through additional middleware (i.e., browser) on top of the operating system. Native
apps can be developed by both Apple and third parties.
3 When I reference “security screens” or “screens for security issues,” I refer to the six different security
screening steps that I identified in my first expert report and found that third parties could perform. For more
information, see Section V.E of my first expert report.

                                                        5     Second Expert Report of Professor Wenke Lee
         Case 4:20-cv-05640-YGR Document 376-18 Filed 03/19/21 Page 3 of 3
                                                               Epic Games, Inc. v. Apple Inc.




7.       Third, I find that Professor Rubin fails to adequately justify why Apple’s
macOS distribution model is inappropriate for iOS. Contrary to what Professor Rubin
suggests, macOS devices contain similarly sensitive user data to iOS devices; further,
data is often automatically synchronized between iOS and macOS devices via iCloud.
As a result, iOS and macOS have similar data security considerations.

8.       Finally, I find that third parties, such as Square and Stripe, have built secure
in-app payment systems for iOS. In fact, purchases of physical goods and services on
iOS already use such third-party payment systems. Apple already contracts with
third-party payment settlement platforms to facilitate Apple’s IAP transactions.

While Apple may have unique access to on-device user data and hardware that it can
use to compute fraud scores and biometrically authenticate each in-app purchase,
third-party payment settlement providers frequently detect fraud based on more
extensive datasets and can use Apple’s public APIs to biometrically authenticate
users.




                                             6   Second Expert Report of Professor Wenke Lee
